DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210051627) in view of Kim (US 20180309513).
With respect to independent claims:
Regarding claims 1/8/14, Lee teaches a method for transmitting configuration information (“a method for transmitting a signal by a terminal for vehicle-to-everything (V2X) communication in a wireless communication system”, Abstract, “mapping V2X data to resources of a subframe comprising a plurality of symbols in the time domain and transmitting the mapped V2X data to a different UE”,  ¶¶ [0007] – [0014]), comprising: 
sending, by a first terminal device, a first sidelink transmission channel (the UE 1 performs D2D/V2X communication with UE 2 according to the corresponding resource scheduling. After transmitting Sidelink Control Information (SCI) to the UE 2 the first sidelink transmission channel being configured to indicate configuration information of a slot format, wherein the configuration information indicated by the first sidelink transmission channel is used for communication between the first terminal device and a second terminal device (“the control information transmitted by a UE to other UEs through the PSCCH may be called SCI. The SCI (Sidelink Control Information) may be expressed in various formats, for example, SCI format 0 and SCI format 1”, Fig. 7(a), Fig. 7(b), ¶¶ [0070] – [0074];  “The UE transmits the mapped V2X data to other UE S20”,   Fig. 17, ¶¶ [0216] – [0218]),  
wherein the configuration information of the slot format comprises: a period of configuration information of a slot structure (“an S-TTI is used for sidelink communication”,    ¶ [0093];  “DM-RS structure for a normal CP in the V2X communication”,  Fig. 9, ¶¶ [0095] – [0097];   “If 1 S-TTI is configured to occupy half of 1 ms, 0.5 ms (namely 1 slot) and to have 14 symbols within the time period of 0.5 ms, the 1 S-TTI (1 slot) may be constructed as shown in FIG. 10(b)”,   Fig. 10(b), ¶¶ [0098] – [0101]).
However, Lee does not specifically disclose rest of the claim limitations. 
In an analogous art, Kim discloses wherein the configuration information ([0223], “the SFI may have a generalized format indicating the number of DL slots, the number of DL symbols, the number of gaps, the number of UL symbols, and/or the number of UL slots together for a given period. With these five (or possibly four with  of the slot format is used for determining a downlink-uplink pattern ([0223], “number of DL slots ... number of UL slots.”), the downlink-uplink pattern comprises a time position for transmission of uplink data (number of UL slots), 
the configuration information of the slot structure is used for determining time-domain positions of an uplink symbol in a slot (the number of UL symbols), and 
the period of the configuration information of the slot structure is a period of the downlink-uplink pattern (for a given period). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Lee to specify slot format as taught by Kim. The motivation/suggestion would have been because a UE needs to determine slot formats.

With respect to dependent claims:
	Regarding Claim 2, LEE et al. disclose the method of claim 1, further comprising: determining, by the first terminal device, a first transmission resource, wherein sending, by the first terminal device, the first sidelink transmission channel comprises: sending, by the first terminal device, the first sidelink transmission channel on the first transmission resource (the UE 1 performs D2D/V2X communication with UE 2 according to the corresponding resource scheduling. After transmitting Sidelink Control Information (SCI) to the UE 2 through a Physical Sidelink Control Channel (PSCCH), the UE 1 may transmit data based on the SCI through a Physical Sidelink Shared Channel (PSSCH)”, “The transmission mode 4 may be applied to V2X communication, and a UE may select a resource by itself within a selection window through a process such as sensing/SA decoding, after which the UE may perform a V2X operation. After transmitting SCI to the UE 2 through the PSCCH, the UE 1 may transmit data based on the SCI through the PSSCH”,    Fig. 7(a), Fig. 7(b), ¶¶ [0070] – [0074]).  
 	Regarding Claim 3, LEE et al. disclose the method of claim 2, wherein determining, by the first terminal device, the first transmission resource comprises: determining, by the first terminal device, the first transmission resource based on information, pre-stored in the first terminal device, of the first transmission resource (“The transmission mode 4 may be applied to V2X communication, and a UE may select a resource by itself within a selection window through a process such as sensing/SA decoding, after which the UE may perform a V2X operation. After transmitting SCI to the UE 2 through the PSCCH, the UE 1 may transmit data based on the SCI through the PSSCH”,    Fig. 7(a), Fig. 7(b), ¶¶ [0070] – [0074]; “a predetermined resource may be utilized”,  Fig. 6,  ¶¶ [0065] – [0067]).  
 	Regarding Claim 4, LEE et al. disclose the method of claim 2, further comprising: receiving, by the first terminal device, first indication information from a network device, the first indication information being configured to indicate the first transmission resource, wherein determining, by the first terminal device, the first transmission resource comprises: determining, by the first terminal device, the first transmission resource based on the first indication information (“when a network device such as an eNB transmits and receives a signal according to a communication scheme employed for UEs,..”, Fig. 6, ¶¶ [0065] – [0067];  “In the transmission mode 1, 3, an eNB performs resource scheduling for UE 1 through PDCCH (more specifically, DCI), and the UE 1 performs D2D/V2X communication with UE 2 according to the corresponding resource scheduling. After transmitting Sidelink Control Information (SCI) to the UE 2 through a Physical Sidelink Control Channel (PSCCH), the UE 1 may transmit data based on the SCI through a Physical Sidelink Shared Channel (PSSCH)”,   Fig. 7(a), ¶¶ [0070] – [0075]).  
 	Regarding Claims 5/10/18, LEE et al. disclose the method of claim 2, wherein the first transmission resource is only used to send the first sidelink transmission channel (“The transmission mode 4 may be applied to V2X communication, and a UE may select a resource by itself within a selection window through a process such as sensing/SA decoding, after which the UE may perform a V2X operation. After transmitting SCI to the UE 2 through the PSCCH, the UE 1 may transmit data based on the SCI through the PSSCH”,  Fig. 7(a), Fig. 7(b), ¶¶ [0070] – [0074];  “,a predetermined resource may be utilized”,  Fig. 6,  ¶¶ [0065] – [0067]).    
 	Regarding Claims 6/12/19, LEE et al. disclose the method of claim 1, wherein the first sidelink transmission channel is a physical sidelink broadcast channel (PSBCH) (“A control channel which transmits the most basic information before initiation of D2D communication is referred to as a physical sidelink broadcast channel (PSBCH), where the PSBCH may be transmitted together with an SSS and may alternatively called a physical D2D synchronization channel (PD2DSCH)”, ¶¶ [0088] – [0089]).  
	Regarding Claim 9, LEE et al. disclose the method of claim 8, further comprising: determining, by the second terminal device, a first transmission resource, wherein receiving, by the second terminal device, the first sidelink transmission channel comprises: receiving, by the second terminal device, the first sidelink transmission channel on the first transmission resource (“a receiving UE first applies puncturing to the received data after which decoding is applied to the punctured data. Or if the receiving UE is such a kind of UE which allows an AGC symbol shorter than one symbol, the signal received by part of the resource elements of the first symbol is used for the purpose of AGC while the signal received at the remaining resource elements may be used for data decoding”,  “The puncturing and rate matching operations may be applied to both of a data channel (for example, PSSCH) and a control channel (for example, PSCCH)”,  Fig. 18, ¶¶ [0219] – [0226]).  .  
	Regarding Claim 11, LEE et al. disclose the method of claim 9, further comprising: receiving, by the second terminal device, a second sidelink transmission channel, the second sidelink transmission channel carrying resource indication information and the resource indication information being configured to indicate the first transmission resource, wherein determining, by the second terminal device, the first transmission resource comprises: determining, by the second terminal device, the first transmission resource based on the second sidelink transmission channel (“a receiving UE first applies puncturing to the received data after which decoding is applied to the punctured data. Or if the receiving UE is such a kind of UE which allows an AGC symbol shorter than one symbol, the signal received by part of the resource elements of the first symbol is used for the purpose of AGC while the signal received at the remaining resource elements may be used for data decoding”,  “The puncturing and rate matching operations may be applied to both of a data channel (for example, PSSCH) and a control channel (for example, PSCCH)”,  Fig. 18, ¶¶ [0219] – [0226]).    
	Regarding Claim 15, LEE et al. disclose the first terminal device of claim 14, wherein the processor is further configured to determine a first transmission resource: and the transceiver is specifically configured to send the first sidelink transmission channel on the first transmission resource (“the UE 1 performs D2D/V2X communication with UE 2 according to the corresponding resource scheduling. After transmitting Sidelink Control Information (SCI) to the UE 2 through a Physical Sidelink Control Channel (PSCCH), the UE 1 may transmit data based on the SCI through a Physical Sidelink Shared Channel (PSSCH)”, “The transmission mode 4 may be applied to V2X communication, and a UE may select a resource by itself within a selection window through a process such as sensing/SA decoding, after which the UE may perform a V2X operation. After transmitting SCI to the UE 2 through the PSCCH, the UE 1 may transmit data based on the SCI through the PSSCH”,    Fig. 7(a), Fig. 7(b), ¶¶ [0070] – [0074]).    
	Regarding Claim 16, LEE et al. disclose the first terminal device of claim 15, wherein the processor is specifically configured to: determine the first transmission resource based on information, pre-stored in the first terminal device, of the first transmission resource (“,…The transmission mode 4 may be applied to V2X communication, and a UE may select a resource by itself within a selection window through a process such as sensing/SA decoding, after which the UE may perform a V2X operation. After transmitting SCI to the UE 2 through the PSCCH, the UE 1 may transmit data based on the SCI through the PSSCH,…”,    Fig. 7(a), Fig. 7(b), ¶¶ [0070] – [0074];  “a predetermined resource may be utilized”,  Fig. 6,  ¶¶. [0065] – [0067]).  
	Regarding Claim 17, LEE et al. disclose the first terminal device of claim 15, wherein the transceiver is further configured to receive first indication information from a network device, the first indication information being configured to indicate the first transmission resource: and the processor is specifically configured to determine the first transmission resource based on the first indication information (“when a network device such as an eNB transmits and receives a signal according to a communication scheme employed for UEs”, Fig. 6, paras. [0065] – [0067];  “In the transmission mode 1, 3, an eNB performs resource scheduling for UE 1 through PDCCH (more specifically, DCI), and the UE 1 performs D2D/V2X communication with UE 2 according to the corresponding resource scheduling. After transmitting Sidelink Control Information (SCI) to the UE 2 through a Physical Sidelink Control Channel (PSCCH), the UE 1 may transmit data based on the SCI through a Physical Sidelink Shared Channel (PSSCH)”,   Fig. 7(a), ¶¶ [0070] – [0075]).  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 10/27/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant's arguments were drawn to newly added 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571) 272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411